

SIXTH AMENDMENT
TO THE
FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP


    This Sixth Amendment to the Fourth Amended and Restated agreement of Limited
Partnership of Sun Communities Operating Limited Partnership (this “Amendment”)
is made and entered into on September 30, 2020 (“Effective Date”), by SUN
COMMUNITIES, INC., a Maryland corporation (the “General Partner”), as the
general partner and owner of more than 50% of the Common OP Units of SUN
COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership (the
“Partnership”).


Recitals


A.    The Partnership entered into a Contribution Agreement, dated as of May 26,
2020, as amended (the “Contribution Agreement”), with Cima Del Mundo, LLC
(“Owner”) and certain other parties with respect to the Partnership’s
acquisition of Owner and its interest in certain real property located in Santa
Barbara County, California and other assets.


B.    Pursuant to the Contribution Agreement, Los Tres Duenos LLC (“Los Tres
Duenos”) has contributed its interest in Owner (the “Contributed Interest”) to
the Partnership in consideration for the issuance by the Partnership of Series G
Preferred Units (defined below) and certain other consideration.


C.    The General Partner desires to amend that certain Fourth Amended and
Restated Agreement of Limited Partnership of Sun Communities Operating Limited
Partnership, dated as of January 31, 2019, as amended (the “Partnership
Agreement”) as set forth herein. Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to it in the Partnership
Agreement.


    D.    Article 13 of the Partnership Agreement authorizes the General
Partner, as the holder of more than 50% of the Common OP Units, to amend the
Partnership Agreement.


Now, therefore, in consideration of the foregoing, of the mutual promises set
forth herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to continue the Partnership and amend the Partnership
Agreement as follows:


1.    Admission of New Partner. As of the Effective Date, Los Tres Duenos has
contributed the Contributed Interest to the Partnership in exchange for the
issuance by the Partnership to Los Tres Duenos, in accordance with the
Contribution Agreement. All Series G Preferred Units issued to Los Tres Duenos
have been duly issued and fully paid. Los Tres Duenos hereby agrees to be bound
by and to perform the provisions of the Partnership Agreement, as amended.
Without limiting the foregoing, Los Tres Duenos irrevocably appoints the General
Partner and any corporate officer of the General Partner its attorney-in-fact,
with full power of substitution, on its behalf and in its stead to execute,
swear to and file an amendment to the Partnership’s Certificate of Limited
Partnership. This power of attorney is coupled with an interest and shall be
irrevocable. Los Tres Duenos is hereby admitted to the Partnership as a new
Limited Partner. Exhibit A of the Partnership Agreement is hereby deleted in its
entirety and is replaced with Exhibit A to this Amendment.


2.    Lockup. Los Tres Duenos agrees that it will not, without the prior written
consent of the Partnership, offer, sell, contract to sell, pledge, or otherwise
dispose of, (or enter into any transaction which is



--------------------------------------------------------------------------------



designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by Los Tres Duenos or any of its affiliates or any
person in privity with Los Tres Duenos or any of its affiliates) directly or
indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, any Series G Units or any REIT Shares issued
upon the exchange of Series G Units, or publicly announce an intention to effect
any such transaction, until 18 months after the Effective Date.


3.    Section 6.1(a)(iii) of the Partnership Agreement is hereby deleted in its
entirety and replaced with the following:


“(iii)    Third, to the Partners, pro rata in proportion to the number of OP
Units held by each such Partner as of the last day of the period for which such
allocation is being made; provided, however, that the Profits allocated to any
Preferred OP Units, Series A-1 Preferred Units, Series A-3 Preferred Units,
Series A-4 Preferred Units, Series C Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, and Series G Preferred Units
pursuant to this Section 6.1(a)(iii) for any calendar year shall not exceed the
amount of Preferred Dividends, Series A-1 Priority Return, Series A-3 Priority
Return, Series A-4 Priority Return, Series C Priority Return, Series D Priority
Return, Series E Priority Return, Series F Priority Return, and Series G
Priority Return respectively, thereon for that calendar year, and any such
excess Profits remaining after the application of such limitation shall be
allocated to the holders of the Common OP Units, pro rata.”


4.    Section 7.1(a) of the Partnership Agreement is hereby deleted in its
entirety and replaced with the following:


“(a)    (a)    Distributions in respect of OP Units (other than Common OP Units)
shall be made at the times, in the amounts and in the priority provided in this
Agreement, including, without limitation, Sections 16.1, 18.3, 20.3, 21.3, 22.3,
23.3, 24.3, 25.3, and 26.3 of this Agreement.”


5.    Section 12.2(a) of the Partnership Agreement is hereby deleted in its
entirety and replaced with the following:


“(a)    The Capital Accounts of the holders of the OP Units shall be adjusted to
reflect the manner in which any unrealized income, gain, loss and deduction
inherent in the Partnership’s property, which has not previously been reflected
in the Partners’ Capital Accounts, would be allocated among the Partners if
there were a taxable disposition of such property at fair market value on the
date of distribution. Any resulting increase in the Partners’ Capital Accounts
shall be allocated, subject to Section 6.2: (i) first to the holders of the
Preferred OP Units, Series A-1 Preferred Units and Series A-4 Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Issue Prices of their respective OP Units plus
accrued and unpaid Preferred Dividends, Series A-1 Priority Return and Series
A-4 Priority Return, as the case may be, thereon; (ii) second to the holders of
the Series C Preferred Units in proportions and amounts sufficient to bring
their respective Capital Account balances up to the amount of the Series C Issue
Price plus accrued and unpaid Series C Priority Return thereon; (iii) third to
the holders of the Series D Preferred Units in proportions and amounts
sufficient to bring their respective Capital Account balances up to the amount
of the Series D Issue Price plus accrued and unpaid Series D Priority Return
thereon; (iv) fourth to the holders of the Series E Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Series E Issue Price plus accrued and unpaid
Series E Priority Return thereon; (v) fifth to the holder of the Series F
Preferred Units in proportions and amounts sufficient to bring their respective
Capital Account balances up to the
2



--------------------------------------------------------------------------------



amount of the Series F Issue Price plus accrued and unpaid Series F Priority
Return thereon; (vi) sixth, to the holders of the Series G Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Series G Issue Price plus accrued and unpaid
Series G Priority Return thereon; (vii) seventh to the holders of the Series A-3
Preferred Units in proportions and amounts sufficient to bring their respective
Capital Account balances up to the amount of the Series A-3 Issue Price plus
accrued and unpaid Series A-3 Priority Return thereon; and (viii) eighth (if
any) to the Common OP Units. Any resulting decrease in the Partners’ Capital
Accounts shall be allocated, subject to Section 6.2: (i) first to the holders of
Common OP Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (ii) second, to the holders of
Series A-3 Preferred Units, in proportions and amounts sufficient to reduce
their respective capital account balances to zero; (iii) third, to the holders
of Series G Preferred Units, in proportions and amounts sufficient to reduce
their respective capital account balances to zero; (iv) fourth to the holders of
Series F Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (v) fifth to the holders of Series
E Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (vi) sixth to the holders of Series
D Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (vii) seventh, to the holders of
Series C Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (viii) eighth, to the holders of
Preferred OP Units, Series A-1 Preferred Units and Series A-4 Preferred Units,
in proportions and amounts sufficient to reduce their respective capital account
balances to zero; and (ix) ninth, to the General Partner.”


6.    The definition of “Common Stock Fair Market Value” set forth in Article 1
(Defined Terms) of the Partnership Agreement is hereby deleted in its entirety
and replaced with the following:


“’Common Stock Fair Market Value” shall mean, with respect to any Series A-1
Exchange Date, Series A-3 Exchange Date, Series A-4 Exchange Date, Series C
Exchange Date, Series D Exchange Date, Series E Exchange Date, Series F Exchange
Date, or Series G Exchange Date, the average closing price of a REIT Share for
the 10 consecutive trading days preceding such Series A-1 Exchange Date, Series
A-3 Exchange Date, Series A-4 Exchange Date, Series C Exchange Date, Series D
Exchange Date, Series E Exchange Date, Series F Exchange Date, or Series G
Exchange Date on the principal national securities exchange on which the REIT
Shares are listed or admitted to trading or, if not listed or admitted to
trading on any national securities exchange, the average of the reported bid and
asked prices during such 10 trading day period in the over the counter market as
furnished by the National Quotation Bureau, Inc., or, if such firm is not then
engaged in the business of reporting such prices, as furnished by any member of
the National Association of Securities Dealers, Inc. selected by the General
Partner or, if the REIT Shares or securities are not publicly traded, the Common
Stock Fair Market Value for such day shall be the fair market value thereof
determined jointly by the General Partner and the holder(s) of Series A-1
Preferred Units, Series A-3 Preferred Units, Series A-4 Preferred Units, Series
C Preferred Units, Series D Preferred Units, Series E Preferred Units, Series F
Preferred Units, or Series G Preferred Units that are exchanging such Series A-1
Preferred Units, Series A-3 Preferred Units, Series A-4 Preferred Units, Series
C Preferred Units, Series D Preferred Units, Series E Preferred Units, Series F
Preferred Units, or Series G Preferred Units for REIT Shares or Common OP Units;
provided, however, that if such parties are unable to reach agreement within a
reasonable period of time, the Common Stock Fair Market Value shall be
determined in good faith by an independent investment banking firm selected
jointly by the General Partner and such holder(s) of Series A-1 Preferred Units,
Series A-3 Preferred Units, Series A-4 Preferred Units, Series C Preferred
Units, Series D Preferred Units, Series E Preferred Units, Series F Preferred
Units, or Series G Preferred Units, or, if that selection cannot be made within
five days, by an independent investment banking firm selected by the American
Arbitration Association in accordance with its rules.”


3



--------------------------------------------------------------------------------



7.    The following new definitions are inserted in Article 1 (Defined Terms) of
the Partnership Agreement so as to preserve alphabetical order:


“Series G Exchange Date” shall mean the date specified in a Series G Exchange
Notice on which the holder of Series G Preferred Units proposes to exchange
Series G Preferred Units for shares of the General Partner’s common stock;
provided, however, that the proposed Series G Exchange Date (i) must be a
Business Day, and (ii) may not be less than three Business Days, nor more than
more than 15 Business Days, after the date such Series G Exchange Notice is
delivered.


“Series G Exchange Notice” shall mean a written notice delivered by a holder of
Series G Preferred Units to the General Partner of such holder’s election to
exchange Series G Preferred Units for shares of the General Partner’s common
stock. Each Series G Exchange Notice must specify the number of Series G
Preferred Units to be exchanged and the proposed Series G Exchange Date.


“Series G Issuance Date” shall mean September 30, 2020.


“Series G Preferred Partners” shall mean the holders of Series G Preferred Units
set forth on Exhibit A hereto, as it may be amended from time to time, and their
respective successors and permitted assigns.


“Series G Preferred Unit Distribution Period” shall mean the period from and
including the Series G Issuance Date to, but excluding, the first Series G
Preferred Unit Distribution Payment Date, and each subsequent period from and
including a Series G Preferred Unit Distribution Payment Date to, but excluding,
the next succeeding Series G Preferred Unit Distribution Payment Date.


“Series G Preferred Units” shall have the meaning set forth therefor in Section
26.2 hereof.


“Series G Priority Return” shall have the meaning set forth therefor in Section
26.1 hereof.


8.    The following new Article 26 of the Partnership Agreement is inserted in
the Partnership Agreement after Article 25 thereof:


ARTICLE 26.
SERIES G PREFERRED UNITS


Section 26.1    Definitions. The term “Series G Parity Preferred Units” shall
mean any class or series of OP Units of the Partnership now or hereafter
authorized, issued or outstanding and expressly designated by the Partnership to
rank on parity with the Series G Preferred Units with respect to distributions
and rights upon voluntary or involuntary liquidation, winding-up or dissolution
of the Partnership. The term “Series G Priority Return” shall mean an amount
equal to the Series G Applicable Rate multiplied by the stated issue price of
$100.00 (the “Series G Issue Price”) per Series G Preferred Unit per annum. The
term “Series G Applicable Rate” shall mean: 3.20% per annum (determined on the
basis of a 365 day year).


Section 26.2    Designation and Number. A series of OP Units in the Partnership
designated as the Series G Preferred Units (the “Series G Preferred Units”) is
hereby established. The number of Series G Preferred Units shall be 260,710.


4



--------------------------------------------------------------------------------



Section 26.3     Distributions.


(a) Payment of Distributions.
(i)Subject to the preferential rights of holders of any class or series of OP
Units of the Partnership ranking senior to the Series G Preferred Units, the
holders of Series G Preferred Units will be entitled to receive, when, as and if
declared by the Partnership acting through the General Partner, out of the
Partnership’s available cash, cumulative preferential cash distributions in an
amount equal to the Series G Priority Return.
(ii)All distributions shall be cumulative, shall accrue from the date of
issuance, and will be payable quarterly (such quarterly periods for purposes of
payment and accrual will be the quarterly periods ending on the dates specified
in this sentence) in arrears on March 31, June 30, September 30 and December 31
of each year (each a “Series G Preferred Unit Distribution Payment Date”), and
will be computed on the basis of a 365-day year. If any Series G Preferred Unit
Distribution Payment Date is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other payment in respect of
any such delay). The distributions payable on any Series G Preferred Unit
Distribution Payment Date shall include distributions accrued to but not
including such Series G Preferred Unit Distribution Payment Date. Distributions
payable on any Series G Preferred Units shall be pro-rated for the quarter in
which the Series G Preferred Units are first issued.


(b)Distributions Cumulative. Notwithstanding the foregoing, distributions on the
Series G Preferred Units will accrue and be cumulative from the Series G
Issuance Date, whether or not the terms and provisions set forth in the last
sentence of this Section 26.3(b) at any time prohibit the declaration, setting
aside for payment or current payment of distributions, whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions and whether or not such distributions are
authorized. No interest, or sum in lieu of interest, will be payable in respect
of any distribution payment or payments on Series G Preferred Units which may be
in arrears, and the holders of the Series G Preferred Units will not be entitled
to any distributions, whether payable in cash, securities or other property, in
excess of full cumulative distributions described above. Any distribution
payment made on the Series G Preferred Units will first be credited against the
earliest accrued but unpaid distribution due with respect to the Series G
Preferred Units. No distributions on the Series G Preferred Units shall be
authorized, declared, paid or set apart for payment by the Partnership at such
time as the terms and provisions of any agreement of the Partnership, including
any agreement relating to its indebtedness, directly or indirectly prohibit
authorization, declaration, payment or setting apart for payment or provide that
such authorization, declaration, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such declaration,
payment or setting apart for payment shall be restricted or prohibited by law.


(c)Priority as to Distributions.


(i)Except as provided in Section 26.3(c)(ii) below, unless full cumulative
distributions for all past Series G Preferred Unit Distribution Periods on the
Series G Preferred Units have been or contemporaneously are authorized and paid
or authorized and a sum sufficient for the payment thereof is set apart for such
payment, no distributions (other than in Common OP Units or any other class or
series of OP Units ranking junior to the Series G Preferred Units as to
distributions and as to the distribution of assets upon liquidation, dissolution
and winding up of the
5



--------------------------------------------------------------------------------



Partnership) shall be authorized or paid or set aside for payment nor shall any
other distribution be authorized or made on Common OP Units or any other classes
or series of OP Units ranking junior to or on parity with the Series G Preferred
Units as to distributions or as to the distribution of assets upon liquidation,
dissolution or winding up of the Partnership nor shall any Common OP Units or
any other classes or series of OP Units ranking junior to or on parity with the
Series G Preferred Units as to distributions or as to the distribution of assets
upon liquidation, dissolution or winding up of the Partnership be redeemed,
purchased or otherwise acquired for any consideration (or any amounts be paid to
or made available for a sinking fund for the redemption of any such units) by
the Partnership except: (1) by conversion into or exchange for Common OP Units
or any other classes or series of OP Units ranking junior to the Series G
Preferred Units as to distributions and as to the distribution of assets upon
liquidation, dissolution and winding up of the Partnership, (2) by redemption,
purchase or other acquisition of Common OP Units made for purposes of an
incentive, benefit or share purchase plan for the General Partner, the
Partnership or any of their respective subsidiaries, (3) for redemptions,
purchases or other acquisitions of OP Units by the Partnership in connection
with the General Partner’s purchase of its securities for the purpose of
preserving the General Partner’s qualification as a REIT for federal income tax
purposes, or (4) for any distributions by the Partnership corresponding to
distributions by the General Partner required for it to maintain its status as a
REIT for federal income tax purposes. With respect to the Series G Preferred
Units, all references in this Article 26 to “past Series G Preferred Unit
Distribution Periods” shall mean, as of any date, Series G Preferred Unit
Distribution Periods ending on or prior to such date, and with respect to any
other class or series of OP Units ranking on a parity as to distributions with
the Series G Preferred Units, all references in this Article 26 to “past
distribution periods” (and all similar references) shall mean, as of any date,
distribution periods with respect to such other class or series of OP Units
ending on or prior to such date.


(ii)When full cumulative distributions for all past Series G Preferred Unit
Distribution Periods are not paid in full (or a sum sufficient for such full
payment is not set apart) upon the Series G Preferred Units and when full
cumulative distributions for all past distribution periods are not paid in full
(or a sum sufficient for such full payment is not set apart) upon the units of
any other Series G Parity Preferred Units ranking on a parity as to
distributions with the Series G Preferred Units, then all distributions
authorized on the Series G Preferred Units and any other outstanding classes or
series of Series G Parity Preferred Units ranking on a parity as to
distributions with the Series G Preferred Units shall be declared pro rata so
that the amount of distributions authorized per unit on the Series G Preferred
Units and such other classes or series of Series G Parity Preferred Units
ranking on a parity as to distributions with the Series G Preferred Units shall
in all cases bear to each other the same ratio that accumulated and unpaid
distributions per unit on the Series G Preferred Units and such other classes or
series of Series G Parity Preferred Units ranking on a parity as to
distributions with the Series G Preferred Units (which, in the case of any such
other classes or series of Series G Parity Preferred Units ranking on a parity
as to distributions with the Series G Preferred Units, shall not include any
accumulation in respect of unpaid distributions for past distribution periods if
such other Series G Parity Preferred Units ranking on a parity as to
distributions with the Series G Preferred Units does not have a cumulative
distribution) bear to each other.


    Section 26.4      Liquidation Proceeds.


(a)Distributions. Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common OP Units or any other classes or series of
6



--------------------------------------------------------------------------------



OP Units ranking junior to the Series G Preferred Units as to distributions or
as to the distribution of assets upon liquidation, dissolution or winding up of
the Partnership, the holders of Series G Preferred Units shall be entitled to
receive an amount per Series G Preferred Unit equal to the Series G Issue Price
plus any accrued but unpaid Series G Priority Return thereon (whether or not
authorized or declared) to the date of payment in accordance with Article 12.
If, upon any liquidation, dissolution or winding up of the Partnership, the
assets of the Partnership, or proceeds thereof, distributable among the holders
of Series G Preferred Units shall be insufficient to pay the full preferential
amount set forth in Article 12 and liquidating payments on any Series G Parity
Preferred Units, as to the distribution of assets on any liquidation,
dissolution or winding up of the Partnership, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series G Preferred Units and
any such other Series G Parity Preferred Units ratably in accordance with the
respective amounts that would be payable on such Series G Preferred Units and
any such Series G Parity Preferred Units if all amounts payable thereon were
paid in full.


(b)Notice. Written notice of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by (i) fax or email and (ii) by
first class mail, postage pre-paid, not less than thirty (30) and not more than
sixty (60) days prior to the payment date stated therein, to each record holder
of the Series G Preferred Units at the respective addresses of such holders as
the same shall appear on the transfer records of the Partnership.


(c)No Further Rights. After payment of the full amount of the liquidating
distributions to which it is entitled, the holders of Series G Preferred Units
will have no right or claim to any of the remaining assets of the Partnership.


(d)Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.


Section 26.5      Ranking


    The Series G Preferred Units rank, with respect to rights to the payment of
distributions and the distribution of assets in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, (i)
senior to all Common OP Units, Series A-3 Preferred Units and all other OP Units
other than OP Units referred to in clauses (ii) and (iii) of this sentence; (ii)
on a parity with all Series G Parity Preferred Units and (iii) junior to all
Preferred OP Units, Series A-1 Preferred Units, Series A-4 Preferred Units,
Series C Preferred Units, Series D Preferred Units, Series E Preferred Units,
Series F Preferred Units, and all other OP Units (now existing or hereafter
arising) the terms of which specifically provide that such OP Units rank senior
to the Series G Preferred Units with respect to rights to the payment of
distributions and the distribution of assets in the event of any liquidation,
dissolution and winding up of the Partnership.


Section 26.6    Voting Rights.


    Holders of the Series G Preferred Units will not have any voting rights or
right to consent to any matter requiring the consent or approval of the Limited
Partners.
7



--------------------------------------------------------------------------------





Section 26.7    Transfer Restrictions.


    The Series G Preferred Units shall be subject to the provisions of Article
11 of the Agreement; provided that the General Partner hereby consents to the
Transfer of Series G Preferred Units to any partner, member or other beneficial
owner of any holder of Series G Preferred Units, subject to compliance with
Section 11.3 of the Agreement.


Section 26.8    Exchange Rights.


(a)    Series G Preferred Units. Each holder of Series G Preferred Units shall
be entitled to exchange Series G Preferred Units for REIT Shares, at such
holder’s option, on the following terms and subject to the following conditions:


    (i)    At any time after the Series G Issuance Date, each holder of Series G
Preferred Units at its option may exchange each of its Series G Preferred Units
for that number of REIT Shares equal to the quotient obtained by dividing the
Series G Issue Price by $155.00; provided, however, that no Series G Preferred
Units may be exchanged on any proposed Series G Exchange Date pursuant to this
Section 26.8 unless at least 1,000 Series G Preferred Units, in the aggregate,
are exchanged by one or more holders thereof on such Series G Exchange Date
pursuant to Series G Exchange Notices. Each holder of Series G Preferred Units
that has delivered a Series G Exchange Notice to the General Partner may rescind
such Series G Exchange Notice by delivering written notice of such rescission to
the General Partner prior to the Series G Exchange Date specified in the
applicable Series G Exchange Notice.


    (ii)    The exchange rate is subject to adjustment upon subdivisions, stock
splits, stock dividends, combinations and reclassification of REIT Shares. The
adjustment to the exchange rate will be determined by the General Partner such
that each Series G Preferred Unit will thereafter be exchangeable into the kind
and amount of shares of common or other capital stock which would have been
received if the exchange had occurred immediately prior to the record date for
such subdivision, stock split, stock dividend, combination or reclassification
of the REIT Shares.


    (iii)    In case the General Partner shall be a party to any transaction
(including, without limitation, a merger, consolidation, statutory share
exchange, tender offer for all or substantially all of the General Partner's
capital stock or sale of all or substantially all of the General Partner's
assets), in each case as a result of which the REIT Shares will be converted
into the right to receive shares of capital stock, other securities or other
property (including cash or any combination thereof), each Series G Preferred
Unit will thereafter be convertible or exchangeable into the kind and amount of
shares of capital stock and other securities and property receivable (including
cash or any combination thereof) upon the consummation of such transaction by a
holder of that number of REIT Shares or fraction thereof into which one Series G
Preferred Unit was convertible or exchangeable immediately prior to such
transaction.


    (iv)    Limitations on Exchange. Notwithstanding anything to the contrary in
this Section 26.8(a):
(A)    Upon tender of any Series G Preferred Units to the General Partner for
REIT Shares pursuant to this Section, instead of issuing the requisite number of
REIT Shares to the exchanging holder of Series G Preferred Units, the
Partnership may elect to
8



--------------------------------------------------------------------------------



make a cash payment to the exchanging holder of Series G Preferred Units in an
amount equal to the product of (i) the Common Stock Fair Market Value determined
as of the Series G Exchange Date and (ii) the number of REIT Shares that would
have been otherwise issued to the exchanging holder of Series G Preferred Units,
for any reason or no reason, including to the extent necessary to prevent the
recipient from violating the Ownership Limitations of Section 2 of Article VII
of the Charter, or corresponding provisions of any amendment or restatement
thereof;


(B)    A holder of Series G Preferred Units will not have the right to exchange
Series G Preferred Units for REIT Shares if (1) in the opinion of counsel for
the General Partner, the General Partner would no longer qualify or its status
would be seriously compromised as a REIT under the Code as a result of such
exchange; or (2) such exchange would, in the opinion of counsel for the General
Partner, constitute or be likely to constitute a violation of applicable
securities laws; and


(C)    The General Partner shall not be required to issue fractions of REIT
Shares upon exchange of Series G Preferred Units. If any fraction of a REIT
Share would be issuable upon exchange of Series G Preferred Units, the General
Partner shall, in lieu of delivering such fraction of a REIT Share, make a cash
payment to the exchanging holder of Series G Preferred Units in an amount equal
to the same fraction of the Common Stock Fair Market Value determined as of the
Series G Exchange Date.
.
(v)    Reservation of REIT Shares. The General Partner shall at all times
reserve and keep available a sufficient number of authorized but unissued REIT
Shares to permit the exchange of all of the outstanding Series G Preferred Units
pursuant to this Section 26.8.


(b)    Procedure for Exchange.


    (i)    Any exchange described in Section 26.8(a) above shall be exercised
pursuant to a delivery of a Series G Exchange Notice to the General Partner by
the holder who is exercising such exchange right, by (A) fax or email and (B) by
certified mail postage prepaid. The Series G Exchange Notice and certificates,
if any, representing such Series G Preferred Units to be exchanged shall be
delivered to the office of the General Partner maintained for such purpose.
Currently, such office is:


Sun Communities, Inc.
27777 Franklin Road, Suite 200
Southfield, Michigan 48034
Attn: Chief Executive Officer
Fax: (248) 208-2645
Email: gshiffman@suncommunities.com


    (ii)    Any exchange hereunder shall be effective as of the close of
business on the Series G Exchange Date. The holders of the exchanged Series G
Preferred Units shall be deemed to have surrendered the same to the General
Partner, and the General Partner shall be deemed to have issued the
corresponding number of REIT Shares at the close of business on the Series G
Exchange Date.


9



--------------------------------------------------------------------------------



(c)    Payment of Series G Priority Return. On the Series G Preferred Unit
Distribution Payment Date next following the Series G Exchange Date, the holders
of Series G Preferred Units, which exchanged on such date shall be entitled to
Series G Priority Return in an amount equal to a prorated portion of the Series
G Priority Return based on the number of days elapsed from the prior Series G
Preferred Unit Distribution Payment Date through, but not including, the Series
G Exchange Date, less (ii) the amount of the distribution or dividend, if any,
paid on the securities into which the Series G Preferred Units were exchanged
for the quarterly period in which the Series G Exchange Date occurred.


Section 26.9    Redemption Rights.


(a)Mandatory Redemption. Subject to the limitations in this Section 26.9, upon
or at any
    time after the earlier of:


            (i)    The fifth anniversary of the Series G Issuance Date; or


            (ii)    If the holder of such Series G Preferred Units is a natural
person, the Partnership’s receipt of the notice of the death of such holder of
Series G Preferred Units,


each holder of Series G Preferred Units may require redemption of, and the
Partnership shall redeem, for cash, at a redemption price per unit equal to the
Series G Issue Price plus any accrued but unpaid Series G Priority Return (the
“Series G Redemption Price”), all, or a portion, but not less than 1,000 Series
G Preferred Units at any one time, of the Series G Preferred Units held by such
holder upon not less than sixty (60) days’ prior written notice to the
Partnership.


(b)Procedures for Redemption.


            (i)    Notice of redemption must be: (A) faxed; and (B) mailed by
such holder of Series G Preferred Units, by certified mail, postage prepaid, to
the Partnership so that notice is received by the Partnership within the periods
set forth herein and in accordance with the provisions hereof. Any such notice
shall be irrevocable.


            (ii)    The Partnership will pay such Series G Redemption Price to
such holder of Series G Preferred Units upon surrender of the Series G Preferred
Units by such holder of Series G Preferred Units at the place designated by the
Partnership. Unless the Partnership and such holder of Series G Preferred Units
agree otherwise, the Partnership will pay the Redemption Price in the same
manner that the most recent distribution of Series G Priority Return was
delivered to such holder of Series G Preferred Units. On and after the date of
redemption, distributions will cease to accumulate on such holder’s Series G
Preferred Units, unless the Partnership defaults in the payment of the Series G
Redemption Price. If any date fixed for redemption of such holder’s Series G
Preferred Units is not a Business Day, then payment of the Series G Redemption
Price payable on such date will be made on the next succeeding day that is a
Business Day (and without any interest or other payment in respect of any such
delay) except that, if such Business Day falls in the next calendar year, such
payment will be made on the immediately preceding Business Day, in each case
with the same force and effect as if made on such date fixed for redemption. If
payment of the Series G Redemption Price is improperly withheld or refused and
not paid by the Partnership, distributions on such holder’s Series G Preferred
Units will continue to accumulate from the original redemption date to the date
of payment, in which case the actual payment date
10



--------------------------------------------------------------------------------



will be considered the date fixed for redemption for purposes of calculating the
Series G Redemption Price.


Section 26.10    No Sinking Fund.


    No sinking fund shall be established for the retirement or redemption of
Series G Preferred Units.


Section 26.11    Status of Reacquired Units.


    All Series G Preferred Units which shall have been issued and reacquired in
any manner by the Partnership shall be deemed cancelled and no longer
outstanding.


9.    Governing Law. This Amendment shall be interpreted and enforced according
to the laws of the State of Michigan.


10.    Full Force and Effect. Except as amended by the provisions hereof, the
Partnership Agreement shall remain in full force and effect in accordance with
its terms and is hereby ratified, confirmed and reaffirmed by the undersigned
for all purposes and in all respects.


11.    Successors/Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the Partnership, the Partners and their respective legal
representatives, successors and assigns.


12.    Copies. Reproductions (photographic, facsimile or otherwise) of this
Amendment may be made and relied upon to the same extent as though such
reproduction was an original.


13.    Number and Gender. Where necessary or appropriate to the construction of
this Agreement, the singular and plural number, and the masculine, feminine and
neuter gender shall be interchangeable.


[The remainder of this page intentionally left blank]




11




--------------------------------------------------------------------------------



In witness whereof, the undersigned has executed this Amendment as of the
Effective Date.


GENERAL PARTNER:
                        
                        Sun Communities, Inc., a Maryland corporation    


                        By: /s/ Karen J. Dearing            
                        Name: Karen J. Dearing
                        Title: Executive Vice President, Chief Financial
Officer,
    Secretary and Treasurer




    LOS TRES DUENOS:
    
    Los Tres Duenos LLC, a California limited liability company
    
By: Coastal Construction Co., a California corporation, its sole member
    
    By: /s/ Roger Himovitz         
    Name: Roger Himovitz    
    Title: President
    



